                 Case 2:19-cv-01377-JCC Document 52 Filed 08/10/21 Page 1 of 4




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RODNEY RICARDO BROWN,                                    CASE NO. C19-1377-JCC
10                            Plaintiff,                      ORDER
11          v.

12   JP MORGAN CHASE BANK NA,

13                            Defendant,
14
            v.
15
     MARIO A. ROBERSON, WILLIAM MICHAEL
16   BROWN, PAMELA CREMIEUX, and
     DOROTHY P. BROWN,
17
                              Third-Party Defendants.
18
19
            This matter comes before the Court on Third-Party Defendant Dorothy Brown’s
20
     unopposed motion to dismiss and release funds (Dkt. No. 47) and Julie Sommer’s motion for
21
     attorney fees and costs (Dkt. No. 49). Having thoroughly considered the motions and relevant
22
     record, the Court GRANTS the motions for the reasons explained herein.
23
            I.       BACKGROUND
24
            In 2019, Plaintiff/Counter-Defendant Rodney Brown (“Mr. Brown”) and Third-Party
25
     Defendant William Michael Brown brought their elderly mother, Third-Party Defendant Dorothy
26


     ORDER
     C19-1377-JCC
     PAGE - 1
               Case 2:19-cv-01377-JCC Document 52 Filed 08/10/21 Page 2 of 4




 1   Brown, into one of J.P. Morgan Chase’s (“JPMC”) branch banks. (Dkt. No. 6 at 9.) Ms. Brown

 2   opened Account 5725 (“the account”) in her name and deposited a check payable only to herself

 3   from CW Title. (Id.) Ms. Brown obtained the funds after taking out a mortgage against real

 4   property that only she owned. (Id.) The following week, Ms. Brown and her sons returned to the

 5   branch and added Mr. Brown’s name to the account. (Id. at 10.) Because bank employees

 6   suspected Ms. Brown might be a victim of elder exploitation, JPMC restricted the account and

 7   opened an investigation. (Id. at 10.)

 8          Mr. Brown sued JPMC for conversion, interference with chattel, fraud, and violation of

 9   Washington’s Consumer Protection Act and Law Against Discrimination. (Dkt. No. 1-1.) JPMC

10   asserted an interpleader counterclaim against Mr. Brown and a third-party interpleader complaint

11   against Ms. Brown, William Michael Brown, Mario Roberson (Ms. Brown’s grandson), and

12   Pamela Cremieux (Ms. Brown’s long-time friend and neighbor), asking the Court to determine

13   the parties’ rights to the funds. (Dkt. No. 6 at 6–7.)

14          On JPMC’s motion, the Court dismissed Mr. Brown’s claims against JPMC, discharged

15   JPMC from liability for the funds, ordered JPMC to deposit the funds into the Court registry, and

16   dismissed JPMC from this action. (Dkt. Nos. 35, 39.) The Court also appointed counsel for Ms.

17   Brown under Federal Rule of Civil Procedure 17(c). (Dkt. Nos. 31, 40.) Ms. Brown now moves

18   to dismiss this action and disburse the funds in the Court registry to her. (Dkt. No. 47.) No other
19   party has opposed the motion or filed a competing motion claiming ownership of the funds.

20          II.     ANALYSIS

21          A. Motion to Dismiss and Disburse Funds

22          Ms. Brown asks the Court to dismiss this action under Federal Rule of Civil Procedure

23   41(b) for failure to prosecute because “Plaintiff has taken no action in this case and has

24   withdrawn.” (Dkt. No. 47 at 5.) However, the Court construes the motion as one seeking

25   judgment on the pleadings. Ms. Brown’s Rule 41 argument overlooks the fact that the Court

26   dismissed Mr. Brown’s claims in April 2020 and that he remains in the suit only as a counter-


     ORDER
     C19-1377-JCC
     PAGE - 2
               Case 2:19-cv-01377-JCC Document 52 Filed 08/10/21 Page 3 of 4




 1   defendant and potential claimant to the funds. (Dkt. No. 35.) Therefore, Ms. Brown is not

 2   entitled to a dismissal of this action for failure to prosecute under Rule 41.

 3          Judgment on the pleadings is warranted if the moving party would receive judgment as a

 4   matter of law even if all the allegations in the non-moving party’s pleadings were assumed to be

 5   true. Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1550 (9th Cir.

 6   1990). If the nonmoving parties fail to respond to a motion for judgment on the pleadings, the

 7   failure “may be considered by the court as an admission that the motion has merit.” W.D. Wash.

 8   Local Civ. R. 7(b)(2).

 9          Based on the pleadings, it is clear that Ms. Brown is entitled to judgment as a matter of

10   law that she is the owner of the funds. Under Washington’s Financial Institution Individual

11   Account Deposit Act, funds deposited in a joint account “belong to the depositors in proportion

12   to the net funds owned by each depositor on deposit in the account.” Wash. Rev. Code.

13   30A.22.090(2). The statute “creates a rebuttable presumption that funds in a joint account with

14   right of survivorship are owned by the depositors in proportion to the amount deposited by

15   each.” Morse v. Williams, 740 P.2d 884, 888 (1987). Here, the interpleader complaint alleges

16   that the funds in the account were deposited by Ms. Brown and represent the proceeds of a check

17   made payable to her only. (Dkt. No. 6 at 9.) No party’s responsive pleading denies that fact or

18   makes any allegations that would overcome the rebuttable presumption that she is the owner of
19   the funds. (See Dkt. Nos. 21, 25, 30.) Accordingly, the Court GRANTS Ms. Brown’s motion to

20   release the funds to her (Dkt. No. 47).

21          B. Appointed Counsel’s Motion for Attorney Fees and Costs

22          Appointed counsel for Ms. Brown, Julie Sommer, also moves for attorney fees and costs.

23   (Dkt. No. 49.) The Court concludes that the fees accrued by Ms. Sommer in the amount of

24   $4,180 and costs advanced in the sum of $45 for a total amount of $4,225 are reasonable and are

25

26


     ORDER
     C19-1377-JCC
     PAGE - 3
                 Case 2:19-cv-01377-JCC Document 52 Filed 08/10/21 Page 4 of 4




 1   approved.1 This sum shall be made payable to Ms. Sommer out of the funds in the Court’s

 2   registry.

 3            C. CONCLUSION

 4            For the foregoing reasons, the Court GRANTS Ms. Brown’s motion to release funds

 5   (Dkt. No. 47) and Ms. Sommer’s motion for attorney fees and costs (Dkt. No. 49). The Court

 6   will, by separate order, direct the Clerk to draw checks from the Court’s registry in accordance

 7   with this order once Ms. Brown’s counsel submits a document indicating to whom each check

 8   should be made payable and to what mailing address each check should be sent. See W.D. Wash.

 9   Local Civ. R. 67(b) (requiring this information to be included with a proposed order on a motion

10   to disburse registry funds). Upon receipt of this information, the Court will promptly issue the

11   order.

12            DATED this 10th day of August 2021.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24   1
       Ms. Sommer’s declaration states that she performed 13.4 hours of work and anticipated
     performing one more hour, but her itemized statement of time documents 19.9 hours. (See Dkt.
25   No. 49 at 2, 4.) 19.9 hours plus one hour is 20.9 hours, and at her billing rate of $200/hour, she
     incurred $4180 in fees. Therefore, despite the erroneous statement of the number of hours
26   worked, she correctly calculated her fees.

     ORDER
     C19-1377-JCC
     PAGE - 4
